Title: From Alexander Hamilton to William Seton, [22 October 1792]
From: Hamilton, Alexander
To: Seton, William



My Dear Sir
[Philadelphia, October 22, 1792]

I will thank you to forward me, as soon as convenient, copies of all the letters you have received from me, respecting the purchase of public Debt. In the hurry of dispatching some of them, no copy was kept. And some incidents of late require, that I should carefully review the ground.
I regretted to have been obliged to draw lately a portion of my intended deposits from your Bank; but I hope to replace & keep it up.
William Seton Esqr
